DETAILED ACTION
Claims 21-40 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Examiner’s Note: The present claims are distinguishable from the available prior art and the previous cases because they do not update the anatomical model after a transplant of a tissue or organ is received by the intended transplant recipient. As the claims do not define the same invention, they are different in scope. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 300.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 27 is objected to because of the following informalities: the claim recites “a transplanted organ or tissue”, in line 3, which is improper because there is a previous recitation of a transplanted organ or tissue.  Suggested correction is for the limitation to read “the transplanted organ or tissue”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “a transplanted organ or tissue” will be interpreted as “the transplanted organ or tissue” that is present in the preceding claim.

Claim 27 is objected to because of the following informalities: the claim recites “a vasculature”, in lines 3 and 4, which is improper because there is a previous recitation of an updated recipient anatomical model.  Suggested correction is for the limitation to read “the vasculature of the updated recipient anatomical model”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “a vasculature” will be interpreted as “the vasculature of the updated recipient anatomical model” that is present in the preceding claim.

Claim 34 is objected to because of the following informalities: the claim recites “a transplanted organ or tissue”, in line 2, which is improper because there is a previous recitation of a transplanted organ or tissue.  Suggested correction is for the limitation to read “the transplanted organ or tissue”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “a transplanted organ or tissue” will be interpreted as “the transplanted organ or tissue” that is present in the preceding claim.

Claim 34 is objected to because of the following informalities: the claim recites “a vasculature”, in lines 2 and 3, which is improper because there is a previous recitation of an updated recipient anatomical model.  Suggested correction is for the limitation to read “the vasculature of the updated recipient anatomical model”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “a vasculature” will be interpreted as “the vasculature of the updated recipient anatomical model” that is present in the preceding claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. 
Step 1: Claims 21-28 recite a computer implemented method, which is a process, which is a statutory category of invention. Claims 29-36 are directed to system, which is a manufacture, which is a statutory category of invention. Claims 37-40 are directed to a non-transitory machine readable information storage media, which is a manufacture, which is a statutory category of invention. Therefore, claims 21-40 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 21, 29 and 37 recite the abstract idea of determining if there is sufficient blood flow for a transplanted organ, constituting an abstract idea based on concepts performed in the human mind, or with the aid of pencil and paper. The limitation of “constructing a geometric model comprising a portion of the recipient anatomical model;” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. The limitation of “estimating blood flow through the geometric model to compute one or more blood flow characteristics;” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Additionally, the limitation of “updating the geometric model based on the updated recipient anatomical model;” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Additionally, the limitation of “estimating an updated blood flow through the updated geometric model;” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Additionally, the limitation of “evaluating a risk of an insufficient blood flow to the transplanted tissue or organ using the updated geometric model; and” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. 
Dependent claims 22-28, 30-36 and 38-40 further narrow the abstract idea, identified in the independent claims.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, claims 21, 29 and 37 recite the additional limitations of “receiving a recipient anatomical model, including a representation of a vasculature of an intended transplant recipient;”, “receiving, after a transplant of a tissue or an organ is received by the intended transplant recipient, an updated recipient anatomical model including a vasculature of a portion of the transplanted tissue;”, “outputting the evaluation into an electronic storage medium or display” merely uses a computer as a tool to perform the abstract idea. (MPEP 2106.05(f)) Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a mathematical calculation) does not integrate a judicial exception into a practical application. (MPEP 2106.05(f)(2)). The claims further recite the additional elements of an electronic storage medium, display, and in claim 29, at least one data storage device, at least one processor, and in claim 37 a non-transitory computer-readable medium, a computer, merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)). There is no particular machine on which the judicial exception is being applied.
Dependent claims 22-28, 30-36 and 38-40 further narrow the abstract ideas, identified in the independent claims, and do not introduce further additional elements for consideration. Therefore, these dependent claims are not sufficient to prove integration into a practical application.
Step 2B: Claims 21, 29 and 37 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, claims 21, 29 and 37 recite the additional limitations of “receiving a recipient anatomical model, including a representation of a vasculature of an intended transplant recipient;”, “receiving, after a transplant of a tissue or an organ is received by the intended transplant recipient, an updated recipient anatomical model including a vasculature of a portion of the transplanted tissue;”, “outputting the evaluation into an electronic storage medium or display” merely uses a computer as a tool to perform the abstract idea. (MPEP 2106.05(f)) Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a mathematical calculation) does not amount to significantly more. (MPEP 2106.05(f)(2)). The claims further recite the additional elements of an electronic storage medium, display, and in claim 29, at least one data storage device, at least one processor, and in claim 37 a non-transitory computer-readable medium, a computer, merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)). As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, “[t]o be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.” The claims do not add a specific limitation, nor do they provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
The dependent claims include the same abstract ideas and mathematical techniques recited as recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claims 22, 30 and 38 are directed to further limiting the claimed invention by defining additional evaluations, which is directed to “Mental concepts”.
Dependent claims 23, 31 and 40 are directed to further limiting the claimed invention by further defining the model, which is directed to “Mental concepts”.
Dependent claims 24, 32 and 39 are directed to further limiting the claimed invention by defining additional evaluations, which is directed to “Mental concepts”.
Dependent claims 25 and 35 are directed to further limiting the claimed invention by further defining the risk evaluated, which is directed to “Mental concepts”.
Dependent claims 26 and 33 are directed to further limiting the claimed invention by further defining the risk evaluated, which is directed to “Mental concepts”.
Dependent claims 27 and 34 are directed to further limiting the claimed invention by adding an additional evaluation step, which is directed to “Mental concepts”.
Dependent claims 28 and 36 are directed to further limiting the claimed invention by further defining the risk evaluated, which is directed to “Mental concepts”.
Thus, claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e an abstract idea) without significantly more.

Allowable Subject Matter
Claims 21-40 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 101 set forth in this Office action as no prior art has been cited and to include all of the limitations of the base claim and any intervening claims. The claimed invention is distinguishable from the closest pieces of prior art, Taylor, Elster, Anderson and Garcia as the closest pieces of prior art do not teach: “receiving, after a transplant of a tissue or an organ is received by the intended transplant recipient, an updated recipient anatomical model including a vasculature of a portion of the transplanted tissue; updating the geometric model based on the updated recipient anatomical model; estimating an updated blood flow through the updated geometric model; evaluating a risk of an insufficient blood flow to the transplanted tissue or organ using the updated geometric model;”. The prior art of record and the prior art and of the field of search does not create a geometric model using vasculature of the transplanted organ or tissue and recipient, after a transplant, to evaluate a risk of insufficient blood flow. Taylor teaches a virtual model comprising vasculature derived from the patient, but does not teach after transplant vasculature. Elster teaches transplant data, but does not teach the vasculature associated with the transplant. Anderson teaches the functional characteristics of the transplant, but does not teach the vasculature associated with the transplant. Garcia teaches using portal vein size to determine liver function, but does not teach after transplant vasculature that is used in a model with pre-transplant vasculature to evaluate sufficient blood flow.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Benishti et al. USPAT 10,470,730: Also teaches the creation of a vasculature model that determines the optimal vasculature for an organ.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147